Citation Nr: 0115495	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-00 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of cold injury of the feet and leg, currently rated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1948 to May 
1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

The Board notes that by Order dated in December 2000, the 
United States Court of Appeals for Veterans Claims (Court) 
dismissed the veteran's appeal of the Board's May 2000 
Decision, in which an increased rating for the service-
connected residuals of cold injury was denied.


REMAND

The veteran's service-connected residuals of cold injury of 
the feet and leg is rated as 10 percent disabling under 
Diagnostic Code 7122.  

Under Diagnostic Code 7122 (2000), a 30 percent rating is 
assigned with the following in affected parts: arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 20 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 10 percent rating is 
warranted for arthralgia or other pain, numbness, or cold 
sensitivity.  Note 1 provides that amputations of fingers or 
toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
should be separately rated under other diagnostic codes.  
Note 2 provides that each affected part (e.g., hand, foot, 
ear, nose) should be evaluated separately and the ratings 
combined in accordance with 38 C.F.R. §§ 4.25 and 4.26. 

A December 2000 private doctor's statement indicates the 
veteran has had a worsening of his clinical condition of cold 
injury and that the progress notes clearly documented 
peripheral vascular problems in addition to discoloration of 
his lower extremities with reflex loss, loss of vibratory 
sensation and light touch in both lower extremities, and 
decreased sensation to pinprick, all resulting from his 
service-connected condition.  The private doctor noted the 
rating criteria of Diagnostic Code 7122 and opined that the 
veteran clearly meets all of the criteria.  

The most recent VA examination was in September 2000, which 
noted brown plaque with telangiectasia on the left shin and a 
brown telangiectasia plaque on the right anterior shin.  
Pitting edema was also noted on the lower extremities.  It 
was concluded that the veteran's leg discoloration could be 
due to cold injury and a skin biopsy was recommended.  No 
other findings regarding the legs were noted.  

The Board notes that an October 1998 private doctor's 
statement indicated that the veteran had been a patient since 
1981 and that he had significant pedal edema to the knees 
which was attributed to his history of cold exposure.  It was 
concluded that the pain in feet and legs was probably 
peripheral neuropathy due to his insulin dependent diabetes.

The Board concludes that the evidence of record is 
insufficient to adjudicate the veteran's claim and additional 
development is required.  Another VA examination is required 
to determine the current severity of the condition and to 
provide complete clinical findings as to the symptoms present 
for each extremity.  In addition, X-rays of the veteran's 
legs and feet have not been taken to determine if there are 
any radiographic abnormalities involving the extremities.  
Furthermore, the Board notes that the record contains 
conflicting medical evidence regarding whether the veteran 
has peripheral vascular disease or neuropathy attributable to 
his service-connected residuals of cold injury or nonservice-
connected diabetes mellitus.  Therefore, the symptomatology 
attributable to these pathologies must be distinguished from 
that of his cold injury.  38 C.F.R. § 4.14 (1999).  All 
current treatment records should be obtained prior to the 
conduct of the VA examination.

After completion of the above development, the RO should 
readjudicate the veteran's claim.  The RO should the assign 
the appropriate rating for each extremity as provided for 
under the rating criteria of Diagnostic Code 7122 and 
determine whether the evidence warrants a separate rating for 
any condition related to the service-connected disability. 

The Board notes that by rating action in November 2000, the 
RO denied the veteran's claim for entitlement to a total 
rating based in individual unemployability due to service-
connected disabilities.  A notice of disagreement with that 
determination was received in November 2000.  The RO has not 
issued a statement of the case as to that issue, and no 
appeal has been perfected.  The Court has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected residuals 
of cold injury of the legs and feet since 
September 2000.  Where appropriate, 
consent forms for the release to the VA 
of any private medical records should be 
obtained from the veteran.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  The RO 
should also obtain all VA treatment 
records pertaining to the veteran.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
residuals of cold injury of the legs and 
feet.  The claims folder must be made 
available for review by the examiner 
prior to the examination.  All clinical 
findings should be reported in detail.  
Such tests as the examiner deems 
necessary, including X-rays, should be 
performed.  The examiner should identify 
all symptoms which are manifestations of 
the veteran's service-connected residuals 
of cold injury of the legs and feet.  
Specifically, the examiner is to 
determine which, if any, of the following 
are present: pain; numbness; cold 
sensitivity; arthralgia; tissue loss; 
nail abnormalities; color changes; 
locally impaired sensation; 
hyperhidrosis; and/or X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of the 
affected parts, namely his right and left 
extremities.  The examiner should also 
distinguish those symptoms attributable 
to other, nonservice-connected 
disabilities, such as peripheral vascular 
disease and peripheral neuropathy, so 
that the degree of disability caused 
solely by the veteran's residuals of cold 
injury may be ascertained for rating 
purposes.

3.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disabilities, following 
the completion of the development 
outlined above.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
that issue.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

5.  Following completion of the above, 
the RO should adjudicate the veteran's 
claim, with consideration the assignment 
of the appropriate rating for each 
extremity a separate rating for any 
condition related to the service-
connected disability pursuant to 
Diagnostic Code 7122.  If the claim 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative and they 
should be given an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


